Case 1:20-mc-00073-WJM Document 1 Filed 05/06/20 USDC Colorado Page 1 of 4




                         IN UNITED STATES DISTRICT COURT
                              DISTRICT OF COLORADO

Misc. Docket No. ___________________

KB Oreo, LLC, formerly operating as Oreo Corp.,
an Ohio corporation,

       Plaintiff,

v.

Lawrence J. Winnerman, Sanford B. Winnerman, and
WW Centennial Hills, LLC.,

       Defendants.


       PLAINTIFF’S MOTION TO COMPEL ANSWERS TO POST-JUDGMENT
                              DISCOVERY



       NOW COMES Plaintiff, KB Oreo, LLC, formerly operating as Oreo Corp., an Ohio

corporation, (“KB Oreo”), by and through its undersigned counsel, and pursuant to Rule 37 of

the Federal Rules of Civil Procedure, respectfully moves this Honorable Court for an Order

compelling answers to Plaintiff KB Oreo, LLC’s First Set of Post-Judgment Interrogatories to

Lawrence Winnerman. As grounds in support of this motion, Plaintiff refers to the affidavit

attached hereto and incorporated by reference herein.

                                                    Respectfully submitted,

Date: May 6, 2020                                     /s/ Dafney Dubuisson Stokes
                                                    Dafney Dubuisson Stokes, Esq.
                                                    WONG FLEMING
                                                    821 Alexander Road, Suite 200
                                                    Princeton, New Jersey 08540
                                                    Telephone: (609) 951-9520
                                                    FAX: (609) 951-0270
                                                    Email: dstokes@wongfleming.com
Case 1:20-mc-00073-WJM Document 1 Filed 05/06/20 USDC Colorado Page 2 of 4




                                        Attorneys for Plaintiff KB Oreo, LLC,
                                        formerly operating as Oreo Corp., an Ohio
                                        corporation.




                                    2
Case 1:20-mc-00073-WJM Document 1 Filed 05/06/20 USDC Colorado Page 3 of 4




                           NOTICE OF HEARING ON MOTION

TO:   Kevin S. Neiman, Esq.
      Law Offices of Kevin S. Neiman, PC
      999 18th Street, Suite 1230 S
      Denver, CO 80202
      Attorney for Defendant/Judgment
      Debtor Lawrence J. Winnerman, et al.

      Eric J. Voogt, Esq.
      Glade, Voogt, Lopez, Smith PC
      1800 Gaylord Street
      Denver, CO 80206
      Attorney for Defendant/Judgment
      Debtor Lawrence J. Winnerman, et al.


       PLEASE TAKE NOTICE that the undersigned will present for hearing the within

Plaintiff’s Motion to Compel Answers to Post-Judgment Interrogatories and Request for

Production of Documents before the District Court for the District of Colorado, Alfred A. Arraj

United States Court House, Room A105, on __________________, or as soon thereafter as

counsel can be heard.



                                                    Respectfully submitted,

Date: May 6, 2020                                     /s/ Dafney Dubuisson Stokes
                                                    Dafney Dubuisson Stokes, Esq.
                                                    WONG FLEMING
                                                    821 Alexander Road, Suite 200
                                                    Princeton, New Jersey 08540
                                                    Telephone: (609) 951-9520
                                                    FAX: (609) 951-0270
                                                    Email: dstokes@wongfleming.com
                                                    Attorneys for Plaintiff KB Oreo, LLC,
                                                    formerly operating as Oreo Corporation,
                                                    an Ohio corporation.




                                               3
Case 1:20-mc-00073-WJM Document 1 Filed 05/06/20 USDC Colorado Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of Plaintiff’s Motion to Compel Answers to Post-Judgment

Interrogatories and Request for Production of Documents, Notice of Hearing on Plaintiff’s

Motion to Compel Answers to Post-Judgment Interrogatories and Request for Production of

Documents, Affidavit in Support of Plaintiff’s Motion to Compel Answers to Post-Judgment

Interrogatories and Request for Production of Documents and this Certificate of Service was

served upon the attorney for the Defendant Lawrence J. Winnerman by regular first-class mail

postage pre-paid at the following address:

TO:   Kevin S. Neiman, Esq.                      TO:   Eric J. Voogt, Esq.
      Law Offices of Kevin S. Neiman, PC               Glade, Voogt, Lopez, Smith PC
      999 18th Street, Suite 1230 S                    1800 Gaylord Street
      Denver, CO 80202                                 Denver, CO 80206
      Attorney for Defendant/Judgment                  Attorney for Defendant/Judgment
      Debtor Lawrence J. Winnerman, et al.             Debtor Lawrence J. Winnerman, et al.



Date: May 6, 2020                            /s/ Dafney Dubuisson Stokes
                                                  Dafney Dubuisson Stokes, Esq.
                                                  WONG FLEMING
                                                  821 Alexander Road, Suite 200
                                                  Princeton, New Jersey 08540
                                                  Telephone: (609) 951-9520
                                                  FAX: (609) 951-0270
                                                  Email: dstokes@wongfleming.com
                                                  Attorneys for Plaintiff KeyBank National
                                                  Association, assignee to Oreo Corp.




                                             4
